   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

PLAQUEMINE POINT SHIPYARD,                              CIVIL ACTION
LLC, ET AL.

VERSUS                                                  NO. 19-11913
                                                        C/W 19-12164
                                                        REF: ALL CASES

KIRBY INLAND MARINE, LP                                 SECTION: “B”(5)


                          ORDER AND REASONS



     Before the Court are: (1) movants Isaac Green, Jermaine

Rainey, Clarence Dunbar, and David James’ (“Movants”) motion for

leave to file claim against Kirby Inland Marine, LP (Rec. Doc.

15); (2) claimants Plaquemine Point Shipyard, LLC (“PPS”) and Chem

Carriers, LLC’s (“Chem Carriers”) memorandum in opposition to

movant’s motion for leave to file (Rec. Doc. 22); (3) Petitioner-

in-Limitation Kirby Inland Marine, LP’s (“Kirby”) memorandum in

opposition to movants’ motion for leave to file (Rec. Doc. 24);

(4) movants’ reply in support of motion for leave to file (Rec.

Doc. 30); and (5) Kirby’s sur-reply in opposition to movants’

motion for leave to file (Rec. Doc. 33). Accordingly,

     IT IS ORDERED that movants motion for leave to file (Rec.

Doc. 15) is DENIED.

     FACTS AND PROCEDURAL HISTORY




                                    1
      Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 2 of 11


       This    action   arises     out     of    an    allision      between     the     M/V

LEVITICUS and its tow with a dock at Plaquemine Point Shipyard, on

March 6, 2019. See Rec. Doc. 1 at para. VII., Case No. 19-11913.

       Claimant PPS is a Louisiana limited liability company with

its principal place of business in the State of Louisiana. Id. at

para. I. PPS is the owner and operator of a shipyard located in

Sunshine, Louisiana. Id. Claimant Chem Carriers is a Louisiana

limited liability company with its principal place of business in

the State of Louisiana. Id. at para. II.                     Chem Carriers is the

owner    and     operator    of    the    barges      CCL-404     and    CCL-407.        Id.

Petitioner-in-limitation Kirby is a foreign limited partnership

with its principal place of business in Houston, Texas, authorized

to do and doing business in the State of Louisiana. Id. at para.

III.

       On the date of the incident, movants were working on the dock

when the M/V LEVITICUS, owned and operated by Kirby, allided with

said dock. Rec. Doc. 15-1 at 2. Movants claim to have suffered

serious injuries and brought suit in Harris County, Texas, against

Kirby. Id. Petitioner then filed the instant Limitation Action in

the    Eastern    District    of    Louisiana,        wherein     this    Court     set    a

December 16, 2019 deadline for all claimants to file an answer and

claims,    noting    any    claims       filed   after     the    deadline       would    be

defaulted. See Rec. Doc. 4 at 2, Case No. 19-12164. In that order,

this    Court    further     ordered      Kirby       to   publish      notice    of     its

limitation action in the Times-Picayune newspaper once, each week,
                                            2
   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 3 of 11


for four consecutive weeks before the court’s December 16, 2019

deadline, to which Kirby complied. Id. at 2-3. On August 21, 2019,

Kirby’s limitation proceedings were consolidated with the current

suit. Rec. Doc. 6, Case No. 19-12164. Kirby mailed notice, via

certified mail, of the instant limitation proceeding to movants’

counsel on October 10, 2019. See Rec. Doc. 24, Exhibits A & B.

     On October 18, 2019, PPS and Chem Carriers filed an answer

and claim in the Limitation action. Rec. Doc. 5, Case No. 19-

11913. On December 16, 2019, American Longshore Mutual Insurance

Association,   Ltd.   (“ALMA”)    filed   an   answer    and   claim   in   the

proceeding. Rec. Doc. 8, Case No. 11913.        Kirby subsequently moved

for an entry of default as to any person or entity who had not

filed claims and the matter, and this Court complied. Rec. Docs.

10, 12, Case No. 19-11913. On December 18, 2019, the clerk’s office

issued an order of default, which stated: “All persons/entities

who/which have not heretofore filed and presented claims and

answers are in default and are hereby barred from filing or

prosecuting an claims and/or answers in this or any proceeding

relative to the incident of March 7, 2019, involving the M/V

LEVITICUS   and/or    its   tow   made    subject   of    this    limitation

proceeding.” Rec. Doc. 12.

     On January 13, 2020, nearly one month after the expiration of

the deadline to file a claim in the limitation proceeding, and one

day prior to the scheduling conference wherein the timely claimants

and Kirby would agree upon trial and discovery deadlines, movants
                                     3
      Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 4 of 11


filed    the    instant   motion     for       leave   to   file     their    untimely

complaint. Rec. Doc. 15; see also Rec. Doc. 17. In their motion,

movants cite “an unfortunate clerical error” as reasoning for their

inability to follow the Court’s mandated deadline. Rec. Doc. 15-1

at 2. As of now, Kirby has settled a substantial part of the claims

made by both PPS and Chem Carriers and the parties have filed a

joint motion for partial dismissal of those claims. See Rec. Doc.

23. The motion for partial dismissal was filed on January 28, 2020

and granted on February 5, 2020. Id.; see also Rec. Doc. 31.

       LAW AND ANALYSIS

       Fed. R. Civ. Proc. F(4)

Rule F of the Federal Rules of Civil Procedure, Supplemental

Rules for Certain Admiralty and Maritime Claims, contains the

procedure by which a vessel owner can institute a limitation of

liability       proceeding   in     federal       court.      Rule    F(4)    provides

for    notice to claimants and states that the court shall set a

period during which claimants must file their respective claims or

face    default.      However,    under    Rule    F(4),      “for    cause    shown,”

the     court   has    discretion    to    enlarge      the    time    within    which

claims may be filed.

       In Tex. Gulf Sulphur Co. v. Blue Stack Towing Co., 313 F.2d

359, 362 (5th Cir. 1963), the United States Court of Appeals for

the Fifth Circuit set forth three factors to be considered by the

district court in determining when it is appropriate to allow an

untimely claim to be filed in a limitation of liability proceeding:
                                           4
   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 5 of 11


(1) whether the proceeding is pending and undetermined; (2) whether

allowing the claim will adversely affect the rights of the parties;

and, (3) the claimant’s reason for filing late. The precedent of

the United States Court of Appeals for the Fifth Circuit “clearly

requires   that   late   filers   demonstrate     their   reasons    with

evidence.” In re River City Towing Servs., Inc., 420 F.3d 385, 388

(5th Cir. 2005) (citing Lloyd’s Leasing Ltd. v. Bates, 902 F.2d

368, 371 (5th Cir. 1990)). “Relief from a tardy claim is not a

matter of right[,]” but rather is a remedy that requires and

depends upon “‘an equitable showing.’” Golnoy Barge Co. v. M/T

SHINOUSSA, 980 F.2d 349, 351 (5th Cir. 1993).

     As for the First factor, the Fifth Circuit nor the Eastern

district gives a direct definition of “pending and undetermined”

in reference to a limitation proceeding. However, courts within

this district are generally guided by the stage of the litigation,

the terms of discovery, settlement efforts, and the setting of a

trial date. Courts have found a case pending and undetermined when

a trial date has not been set, see, e.g., In re R & B Falcon

Drilling USA, Inc., Civ. No. 02–241, 2003 WL 296535, at *1 (E.D.

La. Feb. 10, 2003), when trial is several months away, see In re

Gladiator Marine, Inc., Civ. No. 98–2037, 1999 WL 378121 (E.D. La.

June 7, 1999), or when the parties are in the early stages of

discovery. See In re R & B Falcon Drilling USA, Inc., 2003 WL

296535, at *1; In re Central Gulf Lines, Inc., Civ. No. 97–3829,

1999 WL 102806, at *3 (E.D. La. Feb. 24, 1999). However, the
                                    5
     Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 6 of 11


opposite is true when parties have completed substantial amounts

of   the   discovery   or   if   the   petitioner     has    already   extended

settlement offers to the timely claimants. See In re Clearsky

Skipping Corp., Civ. No. 96–4099, 2000 WL 1741785, at *2 (E.D. La.

Nov. 22, 2000). Further, the Fifth Circuit has noted that a

limitation proceeding is at least “partially determined” when a

petitioner in a limitation action had settled with one claimant

and was in settlement negotiations with another. In re Trace

Marine, Inc., 114 Fed. App’x 124, 127 (5th Cir. 2004).

      Here, the proceeding is partially determined. Movants contend

that this matter is in the early stages of litigation, no discovery

had been taken at the time they filed their motion, and their

motion was filed before the scheduled scheduling conference in

this matter. Rec. Doc. 15-1 at 5. However, claimants and Kirby

have entered into a partial settlement agreement, resolving a

substantial part of their claims. See Rec. Doc. 23. Because the

claim has been partially settled, and the timely parties to the

proceeding are still in settlement negotiations, the proceeding is

partially determined. In re Trace Marine, Inc., 114 Fed. App’x at

127. As the limitation proceeding is partially determined, the

first Texas Gulf factor weighs against movants’ motion for leave

to file.

      The second Texas Gulf factor is whether the timely parties

will be prejudiced by the late claimants. 313 F.2d at 362. Here,

claimants    and   petitioner     will       undoubtedly    be   prejudiced   if
                                         6
   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 7 of 11


movants’ motion is granted. Kirby and the timely claimants have

already entered into a partial settlement agreement for an amount

that   is   nearly    1/3   of   the   limitation        fund.   This   $1   million

settlement    was    reached     without       movants   being   a   party   to   the

proceeding, and therefore no consideration was given to them when

petitioner agreed to a certain amount of that fund. Although Kirby

had notice that movants would likely file a claim, the fact of the

matter is that movants did not timely file, allowing settlement

discussions     to    be    conducted          and   agreements      made    without

consideration of four extra parties to the proceeding. Further,

although the partial settlement has already been agreed to and

placed into the record, the remaining settlement negotiations

would effectively be upended if movants are allowed to bring a

claim after the clearly stated and well-publicized notice of the

December 16, 2019 deadline for filing claims.

       Finally, movants’ reasoning for filing late is blunt, non-

descriptive,    and    unpersuasive.           Movants   counsel     describes    his

mistake as an “unfortunate clerical error” and an “inadvertent

oversight,” caused by “the deadline . . . not [being] properly

calendared.” Rec. Doc. 15-1 at 2, 5; Rec. Doc. 30 at 6. Movants’

stated reasons fail to meet the applicable standard of “good cause”

as articulated by this Circuit. In re Trace Marine, Inc., 114 Fed.

App’x at 127 (“Supplemental Admiralty Rules, Rule F(4) allows a

district court to permit a claimant in a limitation of liability

proceeding to file a claim, nunc pro tunc, for good cause shown.”)
                                           7
   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 8 of 11


(emphasis added)(citing Golnoy Barge Co. v. M/T SHINOUSSA, 980

F.2d 349, 351 (5th Cir. 1993)(citing Texas Gulf Sulphur Co., 313

F.2d 359)).

      Movants’ proffered reason for their tardiness is not truly

a reason at all, and thus they fail to show entitlement to relief.

Movants cite In re Lynchburg Shipyard to support their contention

that an “inadvertent oversight is sufficient reason to allow a

late-filed claim.” Rec. Doc. 15-1 at 5; In re Lynchburg Shipyard,

No. CIV. 01-3187, 2002 WL 31427344, at *2 (E.D. La. Oct. 28, 2002).

However, Lynchburg relies heavily on the Seventh Circuit decision,

Alter Barge, which held that attorney error was sufficient cause

for granting a motion to file a late claim in a limitation

proceeding. See Lynchburg, 2002 WL 31427344, at *2 (citing Alter

Barge Line, Inc. v. Consol. Grain & Barge Co., 272 F.3d 396, 397

(7th Cir. 2001)).    The Lynchburg court erroneously referred to the

case as a Fifth Circuit decision, while it was actually a decision

from the Seventh Circuit Court of Appeals. Furthermore, the Seventh

Circuit does not recognize the “good cause” standard that has been

applied within the Fifth Circuit. Alter Barge Line, Inc. v. Consol.

Grain & Barge Co., 272 F.3d 396, 397 (7th Cir. 2001)(“[L]ate

claimants     in   admiralty   proceedings    need    not   show    ‘good

cause.’”)(citing In re M.V. President Kennedy, Ltd., No. 98 Civ.

8126 CSH, 2000 WL 351425, at *2 (S.D.N.Y. Apr. 5, 2000)).

     Movants point to no Fifth Circuit decision that allows the

late filing of a claim in a limitation proceeding based solely on
                                    8
   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 9 of 11


attorney error. This district has held that attorney error combined

with failure to give reasons for unintentional oversight is not a

sufficient   reason     to   allow   untimely   claimants   to   file   in   a

limitation proceeding. Matter of Stokes, No. CV 16-14570, 2017 WL

6454430   (E.D.   La.    Sept.   28,   2017)(“[Movants’]    attribute    the

failure to timely file claims to an ‘oversight’ with no explanation

of how such ‘oversight’ occurred. Because Abe’s Boat Rentals would

be prejudiced if [movants] were allowed to file late claims, and

[movants] have not shown good cause for their failure to timely

file claims, [movants’] motions for leave are [denied]”). The Fifth

Circuit has also held that a movant must demonstrate reasons for

their late filing. In re River City Towing Servs., Inc., 420 F.3d

385, 388 (5th Cir. 2005)(“While permission to file late is subject

to an equitable analysis of these factors, this Court's precedent

clearly requires that late filers demonstrate their reasons with

evidence.”)(citing Lloyd's Leasing Ltd. v. Bates, 902 F.2d 368,

371 (5th Cir. 1990)).         Here, movants have made no showing that

their counsel’s error is “good cause” for granting their motion,

nor have they presented evidence to show why that error arose in

the first place.

     Movants also cite to In re R&B Falcon Drilling USA, Inc., to

support their contention that a court in this district has allowed

a late claimant to file in a limitation proceeding; however, that

case is distinguishable from the present matter. No. CIV.A. 02-

0241, 2003 WL 296535 (E.D. La. Feb. 10, 2003). In Falcon Drilling,
                                       9
   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 10 of 11


the case was originally assigned to this Court, and was set for

trial on January 13, 2003. Id. at *1.       On December 6, 2002, Pacific

Employers Ins. Co. filed a motion seeking to file a claim against

R&B for reimbursement of medical and compensation benefits paid to

claimant Gilbert Goldman. Id. On December 17, 2002, the case was

reassigned to Judge Engelhardt due to a conflict, and the trial

was continued in the new court due to a conflict with that court’s

calendar. Id. The court held that although it agreed with the

motion’s opponents that “Pacific Employers’ proffered reason for

filing late (i.e., that it was unaware of the deadline) is far

from compelling . . . the Court nonetheless finds that the equities

weigh in favor of allowing the claim.” Id. The court further noted

that    because   the   limitation       proceeding   was   pending       and

undetermined, discovery had been reopened, and no new trial date

had been set, and that the only prejudice asserted by the motion’s

opponents was a delay of the scheduled trial (which was no longer

a concern considering the continuance for other reasons) that the

movants were entitled to file their late claim.

       Here, as noted above, the case is not fully pending and

undetermined due to a partial settlement of nearly one-third of

the limitation fund and movants should have been aware of the

filing deadline as notice had been delivered to them via certified

mail. See Rec. Doc. 24, Exhibits A & B. Movants’ reason for filing

late was a failure to calendar the deadline, not a complete



                                    10
   Case 2:19-cv-11913-ILRL-MBN Document 45 Filed 07/13/20 Page 11 of 11


unawareness of said deadline. Consequently, the factual situation

presented here differs significantly from that of Falcon Drilling.

     Lastly, and importantly, Matter of Stokes concerned movants

that were represented by the very same counsel representing movants

in this matter. See Rec. Doc. 39, Case No. 16-14570.

Unfortunately, the prior denial of the motion for leave to file

in Matter of Stokes has not made a sufficient impact on said

counsel’s calendaring abilities, nor his diligence in representing

persons wishing to be made party to a limitation proceeding. See

Rec. Doc. 39, Case No. 16-14570. Accordingly, the motion to file

a late claim, one month after the deadline for filing claims

had passed and almost a month after entry of an order of

default, is denied.


     New Orleans, Louisiana this 13th day of July, 2020.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    11
